443 F.2d 1369
NATIONAL LABOR RELATIONS BOARD, Petitioner, andLos Angeles Newspaper Web Pressmen's Union No. 18, International Printing Pressmen & Assistants Union of North America, AFL-CIO, Intervenor,v.PROGRESS BULLETIN PUBLISHING COMPANY, d/b/a Pomona Progress Bulletin, Respondent.PROGRESS BULLETIN PUBLISHING COMPANY, d/b/a Pomona Progress Bulletin, Cross-Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Cross-Respondent.
No. 71-1049.
No. 71-1096.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Michael Messitte (argued), Atty., for NLRB, John D. Burgoyne, Atty., for N. L. R. B., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D. C., Ralph E. Kennedy, Director, Region 21, N. L. R. B., Los Angeles, Cal., for N. L. R. B.
Roy E. Potts (argued), George P. Parker, Jr., of Kindel & Anderson, Lester G. Ostrov, of Bodle, Fogel, Julber & Reinhardt, Los Angeles, Cal., for intervenor.
Roy E. Potts (argued), George P. Parker, Jr., of Kindel & Anderson, Los Angeles, Cal., for cross-petitioner.
Before CHAMBERS and ELY, Circuit Judges, and TAYLOR,* District Judge.
PER CURIAM:


1
Judge Ely would enforce the board's order on the basis of the board's opinion reported at 182 N.L.R.B. No. 135.


2
Judge Chambers is of the view that the board is right except he believes it would not serve the purposes of the act to require the payment at this time of 1968 Christmas bonuses in the neighborhood of two thousand dollars in all.


3
Judge Taylor agrees with the minority board opinion that the issue should have been arbitrated.


4
There being two votes that the issue was not required to be arbitrated, Judges Chambers and Taylor vote to enforce the board's order except they vote to strike the provision for the payment now of the 1968 bonus.


5
All are in agreement that the bringing of a case such as this is an imposition on the board and the courts.



Notes:


*
 The Honorable Fred M. Taylor, Chief Judge, United States District Court, District of Idaho, sitting by designation